703 S.E.2d 447 (2010)
George IRWIN and wife, Sue Irwin, Robert C. Jameison, Harvey Achziger and wife Mary Lou Achziger, Terry Tomlinson and wife, Mary Tomlinson, Fred Eastwood and wife, Catherine Eastwood, Frank Rhodes and wife, Sylvia Rhodes, Paul Creighton, Irma Creighton, Edith H. Williams, Faye McGee, Robert Hayes and wife, Marie Hayes, Michael French and wife Itzel French, Arthur L. Boomer and wife, Alice J. Boomer, Charles Pickell and wife, Geraldine Pickell
v.
Edward J. SUTTON and wife, Jean Sutton, William L. Sutton and wife, Irene C. Sutton, and Haywood Electric Membership Corporation.
No. 404P10.
Supreme Court of North Carolina.
November 4, 2010.
Patrick U. Smathers, for George Irwin, et al.
William E. Cannon, Jr., Waynesville, for Edward J. Sutton, et al.
Frank G. Queen, Waynesville, for Haywood Electric Membership.

ORDER
Upon consideration of the petition filed on the 4th of September 2009 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."